UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


HENDERSON AMUSEMENT,                     
INCORPORATED; KENNETH BRANCH;
KEVIN BRANCH, d/b/a Blue Ridge
Enterprises; BELL MUSIC MACHINE
CORPORATION; HARRY HONEYCUTT,
d/b/a Games, Sales and Leasing;
TINA PEAKE, d/b/a Legends Billiards;
RICHARD ALLEN MCGEE, d/b/a 221                   No. 01-2462
Express Lube,
                Plaintiffs-Appellants,
                  v.
DANIEL J. GOOD, Sheriff of
Rutherford County, North Carolina,
              Defendant-Appellant.
                                         
            Appeal from the United States District Court
      for the Western District of North Carolina, at Asheville.
               Max O. Cogburn, Magistrate Judge.
                         (CA-00-256-1-C)

                       Argued: December 3, 2002

                       Decided: March 10, 2003

      Before MICHAEL and GREGORY, Circuit Judges, and
   James H. MICHAEL, Jr., Senior United States District Judge
    for the Western District of Virginia, sitting by designation.



Affirmed by unpublished per curiam opinion.
2               HENDERSON AMUSEMENT, INC. v. GOOD
                             COUNSEL

ARGUED: Winford Robinson Deaton, Jr., LAW OFFICES OF
DEATON & BIGGERS, P.L.L.C., Shelby, North Carolina, for Appel-
lants. Scott Douglas MacLatchie, WOMBLE, CARLYLE, SAN-
DRIDGE & RICE, Charlotte, North Carolina, for Appellee. ON
BRIEF: Brian D. Gulden, LAW OFFICES OF DEATON & BIG-
GERS, P.L.L.C., Shelby, North Carolina, for Appellants.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).



                             OPINION

PER CURIAM:

   Henderson Amusement, Inc. ("Henderson Amusement")1 brought
this action against Daniel J. Good ("Sheriff Good"), Sheriff of Ruther-
ford County, North Carolina, in both his personal and official capaci-
ties. Henderson Amusement alleges, inter alia, that Good violated its
Fourth Amendment rights when he seized its video gaming machines
pursuant to a newly enacted North Carolina state law. Sheriff Good
moved for summary judgment, claiming that he was entitled to quali-
fied immunity and Eleventh Amendment immunity. The district court
granted summary judgment for Good on both grounds, and this appeal
followed. For the reasons that follow, we affirm the district court’s
determination that Sheriff Good is not liable in either his personal or
official capacity.

    1
   Kenneth Branch, Bell Music Corporation, Harry Honeycutt, Tina
Peake, and Richard Allen McGee joined Henderson Amusement in this
action. For ease of reference, however, we refer only to Henderson
Amusement as prosecuting this litigation.
                   HENDERSON AMUSEMENT, INC. v. GOOD                       3
                                      I.

   In July 2000, the North Carolina General Assembly passed a law
requiring owners of video gaming machines to comply with certain
registration requirements before they can lawfully operate their
machines within the State. Under the statute, it is unlawful to operate
a video gaming machine in North Carolina unless the machine has
been: (1) lawfully operating "and available for play, within [North
Carolina] on or before June 30, 2000"; and (2) "listed in [North Caro-
lina] by January 31, 2000 for ad valorem taxation for the 2000-2001
tax year. . . ." N.C. Gen. Laws § 14-306.1(a)(1)(a & b). To ensure that
video gaming owners have complied with the provisions of this stat-
ute, § 14-306.1(e) requires owners to have registered their machines
with the sheriff of the county in which the machine is located no later
than October 1, 2000. See N.C. Gen. Laws § 14-306.1(e). Video gam-
ing machines that fail to satisfy the requirements of § 14-306.1 may
be seized by the sheriff and destroyed pursuant to N.C. Gen. Laws
§ 14-298.2

   On or before September 30, 2000, Henderson Amusement, a North
Carolina corporation located in Cleveland County, attempted to regis-
ter its video gaming machines with Sheriff Good. Sheriff Good
refused to register Henderson Amusement’s machines because they
were not listed by January 31, 2000, for ad valorem taxation. Shortly
thereafter, Sheriff Good seized the machines pursuant to § 14-298
because the machines were contraband under North Carolina state
law.

   Henderson Amusement then filed an action against Good in North
Carolina state court. Henderson Amusement’s complaint is predi-
cated, in part, on its belief that it is entitled to damages under 42
  2
   North Carolina General Laws section 14-298 provides, in pertinent
part:
      All sheriffs and officers of police are hereby authorized and
      directed, on information made to them on oath that any . . . video
      game machine prohibited to be used by . . . G.S. 14-306.1, is in
      the possession or use of any person within the limits of their
      jurisdiction, to destroy the same by every means in their power.
      ...
4                HENDERSON AMUSEMENT, INC. v. GOOD
U.S.C. § 1983 because Sheriff Good’s seizure of its video gaming
machines was unreasonable under the Fourth Amendment.3 Sheriff
Good removed the case to federal district court, and shortly thereafter
moved for summary judgment, arguing that he was entitled to quali-
fied immunity and Eleventh Amendment immunity against Hender-
son Amusement’s claims.

   On November 2, 2001, Magistrate Judge Max Cogburn issued a
written opinion, granting summary judgment for Sheriff Good both on
the qualified immunity and Eleventh Amendment grounds.4 Magis-
trate Judge Cogburn declined, however, to exercise supplemental
jurisdiction over Henderson Amusement’s state law claims and dis-
missed those claims without prejudice. This appeal followed.

                                   II.

   We review the district court’s decision to grant summary judgment
on qualified immunity grounds de novo. See Haulbrook v. Michelin
N. Am., 225 F.3d 696, 702 (4th Cir. 2001); Pritchett v. Alford, 973
F.2d 307 (4th Cir. 1992). Summary judgment is appropriate only if
"there is no genuine issue of fact as to any material fact and . . . the
moving party is entitled to judgment as a matter of law." Fed. R. Civ.
P. 56(c). In determining whether a party is entitled to summary judg-
ment, the evidence is viewed in the light most favorable to the non-
moving party. Myers v. Finkle, 950 F.3d 165, 167 (4th Cir. 1991).

                                   III.

   Qualified immunity shields government officials performing dis-
cretionary functions from civil liability to the extent that their conduct
does not "violate clearly established statutory or constitutional rights
of which a reasonable person would have known." Harlow v. Fitzger-
ald, 457 U.S. 800, 818 (1982). To assess the merits of a claim of qual-
ified immunity, this Court employs a two-step analysis. First, the
  3
    The Supreme Court has clarifed that corporations are entitled to some
Fourth Amendment protection against unreasonable searches and sei-
zures. G.M. Leasing Corp. v. United States, 429 U.S. 338, 353 (1977).
  4
    After Good removed the case to federal district court, both parties
consented to Magistrate Jurisdiction over the matter.
                 HENDERSON AMUSEMENT, INC. v. GOOD                      5
Court must "determine whether the plaintiff has alleged the depriva-
tion of an actual constitutional right at all." Wilson v. Layne, 526 U.S.
603, 609 (1999) (internal quotation omitted). If the Court determines
that the plaintiff has failed to allege a violation of an actual constitu-
tional right, the inquiry ends. If, however, the plaintiff has properly
alleged the violation of a constitutional right, the Court must then
determine "whether that right was clearly established at the time of
the alleged violation." Id.

   In this case, Henderson Amusement argues that Sheriff Good vio-
lated its Fourth Amendment rights when he seized Henderson Amuse-
ment’s video gaming machines pursuant to § 14-298. Specifically,
Henderson Amusement alleges that Sheriff Good subjected it to an
unconstitutional seizure by failing to interpret properly the registra-
tion requirements of § 14-306.1. Our first inquiry, therefore, must be
to determine whether Henderson Amusement has alleged the violation
of a constitutional right.

   Under the Fourth Amendment, a seizure occurs when there is
"some meaningful interference with an individual’s possessory inter-
est in that property." Soldal v. Cook Cty., 506 U.S. 56, 61 (1992). The
Fourth Amendment, applicable to the States through the Fourteenth
Amendment, see Mapp v. Ohio, 367 U.S. 643, 654-55 (1961), pro-
vides in relevant part: "The right of the people to be secure in their
persons . . . against unreasonable searches and seizures, shall not be
violated, and Warrants shall issue, but upon probable cause." U.S.
Const. Amend. IV. As this Court has explained, "subject to limited
exceptions . . ., the general rule is that ‘Fourth Amendment seizures
are "reasonable" only if based on probable cause.’" Henderson v.
Simms, 223 F.3d 267, 271 (4th Cir. 2000) (internal citation omitted).
See also Freeman v. City of Dallas, 242 F.3d 642, 651-52 (5th Cir.
2001) ("Whether the Fourth Amendment was in fact violated . . .
requires determining if the seizure was reasonable." (internal quota-
tion omitted)). "Probable cause, in turn, is ‘defined in terms of facts
and circumstances sufficient to warrant a prudent man in believing
that the suspect had committed or was committing an offense.’" Hen-
derson, 223 F.3d at 271 (internal citation omitted).

  The parties do not dispute that Sheriff Good "seized" the video
gaming machines within the meaning of the Fourth Amendment. The
6                HENDERSON AMUSEMENT, INC. v. GOOD
issue is whether Sheriff Good’s seizure of the video gaming machine
violates the constraints of the Fourth Amendment. To this point, Hen-
derson Amusement argues that Sheriff Good misinterpreted the regis-
tration requirements contained in § 14-306.1 and therefore
unreasonably seized its video gaming machines in violation of the
Fourth Amendment. Under Henderson Amusement’s interpretation of
§ 14-306.1, video gaming machines did not actually have to be listed
for ad valorem taxation by January 31, 2000, despite the apparent
statutory requirement. In support of this argument, Henderson
Amusement points to the "discovered property" provision contained
in § 105-312 of the North Carolina General Laws, which permits a
county tax assessor to list, assess, and tax all property not properly
listed for ad valorem taxation during the regular listing period. Based
on this statutory provision, Henderson Amusement argues that its fail-
ure to list its machines for ad valorem taxation by § 14-306.1’s tax fil-
ing deadline did not render the machines contraband because the
"discovered property" statute permits the tax listing to be filed at a
later date. For the following reasons, we find this argument devoid of
merit.

   "[W]hen statutory language is ‘clear and unambiguous,’ it must be
given ‘its plain and definite meaning.’" State v. Childers, 572 S.E.2d
207, 210 (N.C. App. 2002) (internal citation omitted). In noting the
"plain language" of § 14-306.1, one North Carolina appellate court
has observed: "Section 14-306.1(a)(1) is a particularized, unambigu-
ous statute, criminalizing a particular act — operation of video gam-
ing machines, unless they were in operation ‘on or before [ ] June
[30,] 2000 and listed for ad valorem tax purposes ‘by’ [ ] January
[31,] 2000." Id. This Court’s reading of § 14-306.1 is in accord with
the North Carolina appellate court’s interpretation of the same. The
"plain meaning" of § 14-306.1(a) requires this Court to conclude that
under § 14-306.1(a)(1), a video gaming machine is contraband in
North Carolina unless "such machine was (a) [l]awfully in operation,
and available for play, within [North Carolina] on or before June 30,
2000; and (b) listed in this State by January 31, 2000 for ad valorem
taxation for the 2000-2001 tax year. . . ." Id. (emphasis added).

   Henderson Amusement attempts to dissuade this Court from apply-
ing the unambiguous tax filing requirements of § 14-306.1 by arguing
that the "discovered property" provision contained in § 15-312(e) is
                 HENDERSON AMUSEMENT, INC. v. GOOD                     7
applicable to the registration of its machines. However, Henderson
Amusement’s reliance on § 15-312(e) is misplaced. Section 15-312(e)
states that "[w]hen property is discovered, the taxpayer’s original
abstract (if one was submitted) may be corrected or a new abstract
may be prepared to reflect the discovery. . . . [T]he listing shall have
the same force and effect as if it had been submitted during the regu-
lar listing period." One North Carolina court interpreting this provi-
sion has explained that § 105-312(e) "is clearly a portion of a general
taxation statute concerning only a tax assessor’s duty to list, assess,
and tax discovered property." Childers, 572 S.E.2d at 210. To this
point, subsection (b) of the same statutory provision states in pertinent
part: "It shall be the duty of the assessor to see that all property not
properly listed during the regular listing period be listed, assessed,
and taxed. . . ." N.C. Gen. Laws § 15-312(b) (emphasis added). There-
fore, we find that under North Carolina law, owners of video gaming
machines not listed for ad valorem taxation by the January 31, 2000
deadline cannot avail themselves of § 15-312’s "discovered property"
provision. See id. As the Childers court explained, § 15-312 "‘is a tool
for the tax collector, not a tool for the property owner, and cannot be
imported into unambiguous legislation to defeat the purpose of such
legislation be legitimizing machines which were not listed by January
31, 2000.’" (internal citation omitted)). The absence of any reference
to the "discovered property" statute in § 14-306.1 is additional evi-
dence of the North Carolina General Assembly’s intent to require
owners of video gaming machines to comply with the deadlines
imposed in § 14-306.1. Accordingly, Henderson Amusement’s failure
to list its video gaming machines for ad valorem taxation by January
31, 2000, mandates the conclusion that its machines were contraband
as defined by § 14-306.1.

   Because this Court concludes that Henderson Amusement’s video
gaming machines were contraband under the North Carolina law, we
also conclude that Sheriff Good had probable cause to seize the
machines pursuant to § 14-298. Section 14-298 states in relevant part:
"All sheriffs and officers of police are hereby authorized and directed
on information made to them on oath that . . . any video gaming
machine prohibited to be used by G.S. 14-306 or G.S. 14-306.1, is in
the possession or use of any person within the limits of their jurisdic-
tion, to destroy the same by every means in their power. . . ." Under
§ 14-298, Sheriff Good was authorized to seize any video gaming
8                HENDERSON AMUSEMENT, INC. v. GOOD
machine that failed to comply with the registration requirements of
§ 14-306.1. Because Henderson Amusement does not challenge the
constitutionality of seizures made pursuant to § 14-298 nor the regis-
tration requirements contained in § 14-306.1, we do not address those
issues. Instead, we hold that Sheriff Good’s seizure of Henderson
Amusement’s video gaming machines was made pursuant to a pre-
sumptively valid state law, and therefore, his actions did not consti-
tute an unreasonable seizure. See, e.g., Coonts v. Potts, ___ F.3d ___,
02-1267, 2003 WL 23153, at *5 (8th Cir. Jan. 3, 2003) (holding that
because appellants did not properly challenge the constitutionality of
the state statutes at issue, "the deputies conducted the levy consistent
with [a] presumptively valid state law, and their actions did not" vio-
late the Fourth Amendment). Accordingly, because Henderson
Amusement has not alleged the violation of a constitutional right, its
§ 1983 claim fails.

   Even assuming arguendo that Henderson Amusement could allege
a violation of its Fourth Amendment rights, Sheriff Good would still
be entitled to qualified immunity because Henderson Amusement’s
right to be free from seizures made pursuant to § 14-298 was not
clearly established at the time of this incident. A right is clearly estab-
lished "such that an officer’s conduct transgresses a bright line when
the law has ‘been authoritatively decided by the Supreme Court, the
appropriate United States Court of Appeals, or the highest court of the
state.’" Wilson v. Layne, 141 F.3d 111, 114 (4th Cir. 1998) (internal
quotation and citation omitted). However, if the contours of the right
have not been "authoritatively decided" by the Supreme Court, Court
of Appeals, or state supreme court, the law enforcement officer is
entitled to qualified immunity. See S.P. v. City of Takoma Park, Md.,
134 F.3d 260, 265 (4th Cir. 1998). In other words, in order to deter-
mine whether Sheriff Good’s actions were reasonable for qualified
immunity purposes, this Court must consider the information known
by Good at the time of the seizures. See Anderson v. Creighton, 483
U.S. 635, 641 (1987).

   When Henderson Amusement attempted to register its video gam-
ing machines with Sheriff Good, the machines had not been listed for
ad valorem taxation as required by § 14-306.1. Sheriff Good refused
to register the machines and seized them pursuant to § 14-298
because they were contraband under North Carolina state law. When
                 HENDERSON AMUSEMENT, INC. v. GOOD                      9
Sheriff Good seized the machines, there was no reason to suspect that
§ 14-298 suffered any constitutional deficiency. On this point, neither
the Supreme Court, this Court, nor the North Carolina Supreme Court
had authoritatively addressed the constitutionality of seizures made
pursuant to §§ 14-306.1 and 14-298. Hence, Sheriff Good did not vio-
late any clearly established law when he seized Henderson Amuse-
ment’s video gaming machines pursuant to a newly enacted North
Carolina state law.5 For this reason, the doctrine of qualified immu-
nity would shield Sheriff Good from personal liability on this federal
claim.

  As explained above, however, we conclude that Henderson Amuse-
ment has not alleged any violation of its Fourth Amendment rights
under the facts and circumstances in this case. Accordingly, because
Sheriff Good did not deprive Henderson Amusement of a Fourth
Amendment right when he seized the video gaming machines, Hen-
derson Amusement’s § 1983 claim against Sheriff Good in his per-
sonal and official capacities must fail. See Hinkle v. City of
Clarksburg, 81 F.3d 416, 420 (4th Cir. 1996) (explaining that before
a governmental entity can be held liable under § 1983 in its official
capacity, there must be a deprivation of a federal right).

                                   IV.

   Because we conclude that Henderson Amusement’s § 1983 claim
against Sheriff Good in his personal capacity fails because Henderson
Amusement has not adequately alleged the deprivation of a constitu-
tional right, it follows that the complaint does not state a claim against
the sheriff in his official capacity. We therefore do not reach the issue
of whether the Eleventh Amendment bars the claim against Sheriff
Good in his official capacity. See Republican Party v. Martin, 980
  5
   In July 2002, the Western District for the District of North Carolina
reviewed a constitutional challenge to §§ 14-298 and 14-306.1 and con-
cluded that these provisions violated the Equal Protection and Due Pro-
cess Clauses of the Constitution. See Helton v. Good, 208 F. Supp. 2d
597 (W.D.N.C. 2002). This July 2002 decision, which is in the process
of being appealed, was issued two years after Sheriff Good seized the
video gaming machines and therefore cannot provide a basis of knowl-
edge of constitutional deficiency attributable to Good.
10               HENDERSON AMUSEMENT, INC. v. GOOD
F.2d 943, 952 (4th Cir. 1992) (reviewing court may affirm the district
court for any reason in the record). Accordingly, we affirm the judg-
ment of the district court only to the extent that it concluded that Hen-
derson Amusement failed to establish a valid claim under § 1983.

                                                            AFFIRMED